Mikoll, J. P.
Appeal from a judgment of the County Court of Schenectady County *951(Mazzone, J.), rendered November 17, 1994, convicting defendant upon his plea of guilty of the crimes of burglary in the second degree, petit larceny and harassment in the second degree.
On this appeal defendant challenges County Court’s failure to suppress the written statement made by him to police after being apprehended in a dormitory building on the Union College Campus in the City of Schenectady, Schenectady County, in possession of a watch and keys taken therefrom. He contends that he was inebriated when the statement was given and did not understand the proceedings. We find no reason to disturb County Court’s ruling in denying suppression. The rulings of the suppression court are entitled to great weight (see, People v Barker, 221 AD2d 1018) and, in addition, the record supports County Court’s finding that defendant was not intoxicated when he made the statement.
As to defendant’s challenge to County Court’s denial of his motion to vacate his guilty plea for lack of voluntariness, we note that this claim has not been preserved by a motion to withdraw the plea or a motion to vacate the judgment of conviction (see, CPL 220.60). Therefore, it cannot be considered on direct appeal absent a showing by defendant that the plea allocution "clearly casts significant doubt upon the defendant’s guilt or otherwise calls into question the voluntariness of the plea” (People v Lopez, 71 NY2d 662, 666). Defendant’s allocution clearly establishes that he committed the crimes to which he pleaded guilty and that he entered his plea voluntarily and intelligently.
Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.